A Brighter Future for Liberia
GOLDEN
VEROLEUM
LIBERIA

(e

«

Golden Veroleum (Liberia) Inc.
Monrovia Office: Villa Samantha,
17" Street & Oceanside Sinkor,

Monrovia, Liberia
Registered: R. Fole Sherman Law Building.
17th Street & Cheeseman Ave Sinkor,
Monrovia, Liberia

Provisional
Memorandum of Understanding (MOU)
Incorporating
Social Agreement
Gbanken, Beloken and Ylatwen
(Wedabo Grandcess Administrative District)
Final Version

15" August 2014

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
REPUBLIC OF LIBERIA) 2

GRAND KRU COUNTY)
Provisional Memorandum of Understanding
Incorporating Social Agreement
THIS Provisional Memorandum of Understanding (MOU) is made and entered into this

, between Golden Veroleum (Liberia) Inc., Republic of Liberia, a Liberian Domestic
Corporation, (hereinafter referred to as “GVL”) represented by its Authorized Signatories, named on below,
and the undersigned communities of Gbanken, Ylatwen and Beloken in Wedabo Grandcess District of Grand
Kru County, Republic of Liberia, (hereinafter referred to as “Community” or “Communities”) represented by
their Authorized Representatives, named below.

This MOU terms further incorporate the Social Agreement between GVL and the Communities.

RECITALS:

WHEREAS, on 2 September 2010 GVL was granted rights by the Republic of Liberia under the
provisions of a 65-year agricultural concession agreement (the “Concession Agreement”) to engage in the
development of land for oil palm and the production and sale of palm oil products, and the Concession
agreement is by reference included herein;

WHEREAS, the GVL investment is a business venture which additionally brings considerable
benefits to communities in terms of jobs, careers, capacity building, infrastructure, and other social and
economic benefits, while also implying changes in many matters of lifestyle and activities of Communities.

WHEREAS, the Communities have invited and hereby confirm GVL to develop land in their
Community areas (whether held under customary, traditional, communal, tribal, private usage or forest
management or other rights, permits, certificates or titles), for GVL plantings and facilities together with a
Community Oil Palm program.

WHEREAS, GVL and Communities have agreed to jointly collaborate and through mutually
participatory mapping have identified and shall further identify, a minimum of 5113.53 aeres of land for the
development of oil palm by GVL and 1022.71 additional acres of land as may be required for the use of the
Community (with support from GVL) to establish a Community Oil Palm program; The contributing acres for
the three communities are: Gbanken 1,743.56 acres, Ylatwen 1,923.11 acres and Beloken 1,446.86 acres.

WHEREAS, The Communities have determined or will furthermore determine to their considered
satisfaction that such land identification for oil palm purpose still provides for and leaves necessary amount of
land for other needs.

WHEREAS, this MOU outlines the process of engagement for future assignment of land for oil palm
development, the social, employment and other economic benefits offered by GVL to the Communities, and
the Communities’ and GVL’s approach to resolving grievances should they arise.

WHEREAS, this MOU shall respectfully be registered through the Liberian Legal system and
become binding upon the parties hereto, their respective representatives, members, agents, counselors, heirs,
successors in office, administrators and assigns, whether past, current or future, as though they were
specifically named herein;

NOW, THEREFORE, in consideration of the foregoing, Communities and GVL parties have agreed
as follows:

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
a

we

A) Preferences to be provided by GVL to Communities Citizens

GVL agrees to provide preference and priority to Communities citizens for jobs and employment,
training, promotion, college and university scholarships and business opportunities in accordance of Appendix
A.

B) Benefits to be provided by GVL to Communities Citizens Employees of GVL

GVL agrees to provide agreed, timely wages, salaries, free housing, free health care, free education
and schooling of children in accordance of Appendix B.

[o) Benefits to be provided to Communities even if not employed by GVL

GVL will provide USD $5 per each hectare payments on developed land, repeated every year, to the
Community Development Fund, which will be governed with the Communities themselves for development
projects; GVL will also construct and rehabilitate roads and bridges; additionally GVL will provide
Communities citizens access to GVL schools, university and college scholarships, health care facilities; and
GVL will provide business opportunities to Communities entrepreneurs, and GVL will consider the
Community for industrial development of an Oil Palm Factory Mill, in accordance of Appendix C.

D) Community Oil Palm Program supported by GVL

GVL will support the Communities in the construction of a Community Oil Palm Project, which will
be owned by the Communities and its members. GVL proposes that the Community Oil Palm area will be in
ratio of 1 acre to every 5 acres the Communities have assigned to GVL. The program will be offered in
accordance to Appendix D and subject to terms, considerations, rules and regulations to be agreed with the
Communities and program participants.

E) Development Employment Analysis Based on Available acres

Employment will be offered by GVL based on various stage of plantation development. Where there are
nursery establishment, employment at the nursery will be on short term bases for maximum of three years.
Community Oil palm might also provide 20 percent of field jobs when fully implemented. Where possible and
practical and where required skills exist locally, GVL will give job preference to employ communities and will
try to offer jobs according to community amount of land size offered. Recruitment shall be the sole
responsibility of management; all shall be in accordance with Appendix E

F) GVL Commitment to Communities regarding Potential Impacts

GVL will not pursue resettlement of the Community people from their villages or towns. This has
always been GVL policy and GVL has never resettled anyone and has not required anyone to do so. GVL
commits to adherence to all the affecting laws and regulations of Liberia and to international regulations of
RSPO, to good practices, and to partnership with the Communities, in accordance of Appendix F.

G) Communities Commitment to GVL

The Communities commit to adherence to all the affecting laws and regulations of Liberia to good
practices, and to partnership with GVL, in accordance of Appendix G.

H) Issue and Grievance Resolution process

Given the long term nature of the partnership, it is possible that disagreements or differences may
arise as between community or individual citizens and GVL. The company and community recognized the
importance of addressing and resolving any such differences in a friendly and timely way and as such have
agreed to the attached Grievance Resolution Process included in Appendix H.

2014-8-15 Provisional MoU and Social Agreement Gbanken Yiatwen Beloken
19) Statement of Acknowledgement

As an official endorsement of the agreed lands for development and confirming the detailed
participative mapping and FPIC engagement process undertaken by the community and GVL, the community
formally attests to and signs the development map, being current at datead 2 The community
acknowledges and affirms that it may wish to enter into future negotiations for transfer of additional lands, and
that updated maps will be appended to and become part of this social agreement. The formal endorsement is
contained in Appendix I and is an integral part of this MOU.

J) Documents of Reference

GVL and the Communities hereby acknowledge incorporation into this MOU of the reference
documents listed in accordance of Appendix J.

This PROVISIONAL MOU shall remain in force until final MOU / Social Agreement is signed -
with mutual intent to do so one year after start of land preparation. The final MOU will include the
same terms and any changes or additions as mutually agreed by the parties. By signing this Provisional
MOU, the communities authorize GVL to start operations and land development in the areas referred to
on the attached maps. The Final MOU will endure for the life of the Concession Agreement, unless
otherwise mutually agreed by the Parties hereto.

Signed:

For Communities For GVL. Ip

(Authorized Self-Chosen Representatives) Name: Chandran Thannimalai
REPRESENTATIVES ATTESTATION

GBANKEN COMMUNITIES AND ENDORSEMENT
(Traditional Leaders incl Paramount Chiefs and
Chiefs)

Community Representative Committee

Johnson Nyanneh _-——

“hai Daniel Menson
(Chairman) (clan chief) S

Jackson Kumeh
(General Town Chief)
Broad Based Leaders & Citizens in ui
Elders, Women leaders, Youth Leaders.
Development leaders

D. Wiefue Nyanneh

Hon. Jackson Kumeh

Mary Doryen
(Women Leader)

Isaac Kopeh

Johnson Nyanneh

(Youth Leader) ny A

Daniel Quiquih
(Elder )

Jacob Dieh
(Elder)
Dornard Teh
(Elder)

Mary Doryen

Jacob Sieh

Jerfferson Tarpleh

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
YLATWEN COMMUNITIES

Community Representative Committee

REPRESENTATIVES ATTESTATION
AND ENDORSEMENT

(Traditional Leaders incl Paramount Chiefs and
Chiefs)

Benjamin T. Toe Tee

. Ezekiel Toe - Shy
(Chairman) (clan chief) / b
Bemard N. Wiah

Lawrence Tarplah

ia i
Rater ear |

Broad Based Leaders & Citizens incl Further

Elders, Women leaders, Youth Leaders,
Development leaders

Sampson Klah Wleh Wlotu
(Women Leader)

Paul H. Dortu Michael N. Doe ho.

(Youth Leader)

Catherine B. Toe

Samuel J. Simbo
(Elder)

Daniel N. Toe

John J. Blamoh
(Elder)

Matthew W. Toe
(Elder)

Mes

BELOKEN COMMUNITIES

Community Representative Committee

REPRESENTATIVES ATTESTATION
AND ENDORSEMENT

(Traditional Leaders incl Paramount Chiefs and
Chiefs)

Raymond N. Nyannor

Ezekiel Toe

(clan chief)

Wilson Doe

(Chairman) ‘tok nen
ao

Hon. Yeator Wesseh

(General Town Chief)

Sylvanus N. Putu

Elders, | Women Leaders,

Development leaders.

leaders, Youth

Susanna Blamo

Martha J. Toe
(Women Leader)

Edwin Nyanneh

Jerfferson Konteh
(Youth Leader)

Jacob N. Chea
(Elder)

John S. Weah
(Elder)

Brown Rockson
(Elder)

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken

GOVERNMENT, ADMINISTRATIVE ATTESTATIONS AND ENDORSEMENTS

(Government Authorized Representation at District, County, & National level)

NAME POSITION SIGNATURE
Johnson Monnoh ‘Township Commissioner
Hon. Peter S. Newon Paramount Chief (Wedabo Chiefdom)

District Commissioner (Grandcess.

Hon: WV KonmanaiNyanneh Wedabo Administrative District)

Hon. Solomon Nimely District superintendent (Sikley Kwajlo
Statutory District)

Hon. “Seba &, Plee Wed abs Cit, p<

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
NAME

POSITION SIGNATURE

Hon. Joseph Kaydio Wich

Development Superintendent
Sikley Kwajlo Statutory District ?

Hon. David Togba

Grand Kru County Land
Commissioner

Benjamin W. Bedell

Grand Kru County Agriculture
Coordinator

Hon. T Michael Wesseh Grand Kru County Dev.
Superintendent
Hon. Elizabeth N. Dempster Grand Kru County

Superintendent

Doris Ylatun

WITNESS
NAME POSITION SIGNATURE
Beatrice Nyonoon Civil Society Representative
(GRAWO)
Grand Kru
Local NGO Rep ,

(Grand Kru Women Development
Association

Tt

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
GBANKEN QUARTER CHIEFS
QUARTER NAME SIGNATURE
Dukur John N. Doryen
Junueh Jen Diah

ac ob
Tourh Wilson Neh
Panipoh Daniel Quaquah Op
Nunoh Alphnsus Sieh AD
Pouh Johnny Bloe y R
Nyonnoh Jacob Millen \ yo
Doehelkouah Daniel Jeh

Donnard Jeh Fel.

Tulor

Wolortoe Amos Neh
Nyonooh Moses Doe
Nyankouah Johnny Nyemah

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken

YLATWEN QUARTER CHIEFS

QUARTER NAME SIGNATURE
Junooh Matthew W. Doe @
Nyanpoh Bernard N. Wiah V4 GLA
Quoah Peedee Toe i

A
Nyonoah Broh Klah Agere!’

Judae Nyoanpoh

John Wesseh Toe

ea

Munnoh Jacob T Tarweh gectsadk

Panyoan Mathtew Toe WE Tok

Dukun Isaac H Dweh Te toed. Hy
Nyonoon William Jomeh

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken

BELOKEN QUARTER CHIEFS

QUARTER NAME SIGNATURE
Quoah Gabriel N. Toe = we
Nyonno Sampson Nyemah

Senppeseve S RM ocezczih
Judae David Trakah = ;
Dukun Johnson Brooks ) .
Nyonoon Robert Doe RR L

Robert dex
Munoh Moses W. Weah

Moses tal. leah
Nyanpoh Nyanneh Nyenneh
Paion Jerferson Konteh

JjegfP

Judae Nyoanpoh

Abenego Simbo

eS

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
APPENDIX A
Preferences GVL Will Provide to Communities Citizens
Preference and priority for jobs in the Communities areas,
Adult literacy and numeracy education for workers

Technical training opportunity for advancement to qualified jobs and management in Community area
and elsewhere in GVL business

Preference for GVLs college and university scholarships is given to qualified students

Preference for trainee Cadetships towards management jobs

Preference for contracting and supply entrepreneurship

The above preferences and priorities are given in each GVL MOU area to their own citizens of good
reputation who have the willingness and qualifications for the opportunities, and also in other GVL

areas, so that GVL MOU area citizens may cross-work in any GVL areas on equal basis.

Preference and priority means that in any starting and new jobs or business opportunity will first be
given to citizens. But existing employees, trainees, students, cadets or vendors will not be fired to

accommodate new entrants.

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken

App. A-1
APPENDIX B

Benefits GVL Will Provide to
Communities Citizens Who Become Employees
1 Employment and wages and other
a. Priority and preference for jobs and training opportunity is provided to communities that
designate planting land for GVL
b. Wages and salaries meet Liberian Laws and Regulations and Minimum Wage rulings, as
well as Terms and Conditions of Collective Bargaining Agreement with the workers union
GOVAWUL.
c. Currently, GVL includes
i, 50kg bag of rice per employee each month,
ii. annual paid vacation,
iii. maternity leave
iv. bereavement payment and
v. National Social Security and Welfare Corp (NASSCORP) contributions
d. Qualified staff can receive a subsidized motorcycle without down payment
2. Training and advancement:
a Provide skill training to employees of the company.
b. This includes

i. on-the-job training,
ii. head gang and supervisor training

iii. and cadet/management development for qualified candidates, as well as

iv. international secondment for qualified candidates (e.g., learning modern mill
engineering methods);
ve vocational training (for instance, heavy equipment operator certified training, and

skills in mechanic and construction trades)

c. Employees with good skills and willingness and ability to advance and manage parts of the
business will be encouraged and GVL wishes to create and build management and technical
support capabilities deriving from the Communities

3. Education of employee children:
a. GVL will build schools in GVL farm townships starting at kindergarten and primary school
and up to high school
b. Schooling is free for children dependents of employees
com GVL will pay for teachers, maintenance of schools and study items

2014-8-15 Provisional MoU and Social Agreement Gbanken Yiatwen Beloken App. B-1
d. GVL offers schooling in adult literacy and numeracy for enrolled employees and for ability

to be promoted

e. University scholarships application will be available to qualified employee children from the
USD $100,000 in annual scholarships to agriculture students.

4. Healthcare and clinics:

a. GVL will provide employees and dependents health care and medical treatment free-of-
charge.

b. Health clinics will be constructed, equipped and staffed by health care personnel and nurses

c. GVL will pay the health care staff

5. Housing and facilities:

a. GVL will provide modem style free-of-charge family and bachelor housing within the
developed area for full-time employees and their dependents that wish to live there

b. Housing will have
i. free electric power,
ii, running piped water and
iii. toilet bathrooms,
iv. as well as kitchens
v. The housing will be built in temporary form starting in year 2, and permanent

houses starting in year 4 of a new GVL farm areas

c. GVL farm townships will have
i, Market place
ii, House of Worship (church or prayer hall)

iii. Sport field

iv. Normally we build these community buildings during year 2-3 of a new GVL farm
area

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken App. B-2
APPENDIX C

Benefits GVL Will Provide to Communities and
to Citizens Whether Employed or Not

1. Employment priority at GVL
a. Priority and preference in jobs and training opportunity is provided to communities that
designate planting land for GVL, with evaluation and determination of their qualifications
and suitability for employment.
2. Community Development Fund payments and usage
a. The community development fund will be used to pay for additional facilities, in addition to
what is mentioned herein, over the whole life of the GVL concession, and payments will be
repeated every year
b. GVL will each year pay USD $5 each hectare (equivalent to US$2.08 each acre) of
developed land into a Community Development Fund.
c. This fund will be used to build infrastructure and other facilities of prudent selection and
planning
d. GVL will carry out the needs and planning survey with the Communities at the beginning,
and this will be repeated from time to time to guide planning
e. The fund will be governed by representatives from both community and company, where the
GVL representatives participation is to assure that the fund will be used for prudent
community purposes
f. GVL and community will work to establish this fund during the first year of field planting
3. Education access to GVL schooling
a. Community citizens will have access to study at GVL schools from primary school up to

high school, but priority will be given to employees dependents
b. GVL offers schooling in adult literacy and numeracy for community citizens

c University scholarships application will be available to qualified citizen’s children from the
USD $100,000 in annual scholarships to agriculture students,

d. In allocating the scholarships, GVL will work prioritize students originating from the
Communities in proportion to the land areas being allocated, and this will b monitored
annually together with the Communities

4. Healthcare and clinics access
a GVL will provide community citizen’s access to GVL health care and medical facilities
subject to availability and minimum at cost, but priority will be given to employees and
dependants
5. Roads and bridges:
a. GVL will build and improve road and bridge infrastructure as part of its GVL farm
operations.
b. This will provide repairs to roads to the direct benefit of communities.

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken App. C-1
at

6. Wells and pumps:

a GVL will build wells for communities where needed to avoid disturbance to clean water
supply from the Oil Palm development

b. Wells will be equipped with hand pumps where towns have over 150 citizens.

7 Local Business

a. GVL provides opportunities for local business and entrepreneurs, beginning with offering
market areas in GVL farms so communities can sell to employees and for fully localizable
trades such as
is construction,
ii. lumber and carpentry works,
iii. brick making,
iv. furniture making and
v. garment making,
vi. poultry farming,
vii. and all types of service and trade activities.

b. GVL will give preference to these locally sourced businesses

c Also indirectly, by creating real economic development and people with jobs and money to
buy goods and services, GVL’s presence can help bring in business and services such as cell
phone services and more products may become locally available

8. Consideration for Oil Palm Factory Mill

a. GVL will consider the Communities for build manufacturing mills locally in connection to
some of its farms and in some communities.

b. The location will depend on many technical factors including how much land is planted
nearby.

ce Typically a group of big farms will have a central factory, which provides further
manufacturing, technical, transport and administrative jobs.

d. In addition to processed palm oil, the factories side products are used as fertilizer.

e The decision of where and when to build is typically decided 1-2 years after first field

planting is completed. Normally a new mill takes 2-3 years to build.

App. C-2

2014-8-15 Provisional MoU and Social Agreement Gbanken Yiatwen Beloken
APPENDIX D

Community Oil Palm Programme Supported By GVL

Community Oil Palm Programme

a.

Every community is encouraged to designate proper, proportionate and regulated land area
for assisted community farms (also known as supported out-grower farms).

GVL proposes that the Community Oil Palm area will be in ratio of 1 acre to every 5 acres
the Communities have assigned to GVL.

GVL will provide training, advisory and will supply seedlings, tools and fertilizers at cost
and free of import duties.

GVL will guarantee to purchase the fruits at regulated and transparent prices for processing
at the established factories.

The Community Oil Palm program normally starts in year 3 of development, as at that time
the community has gained experience from participation in GVL development.

The Community Oil Palm program is formulated in separate plan which when initialed and
signed are attached to this MOU as integral parts

Oil Palm Development Fund

a,

Each year GVL will pay 1/2% of annual sales of oil palm products into an Oil Palm
Development Fund.

The proceeds will be used by Government to support and promote community and
smallholder oil Palm development in addition to the Community Oil Palm, so communities
can request funding for local oil palm projects

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken App. D-1
APPENDIX E

DEVELOPMENT EMPLOYMENT BASED ANALYSIS ON AVAILABLE HECTARES

CATEGORY BELOKEN

Male

Female

Children Less than 18 Years i 840

TOTAL

Adults Workers

Percentage of Adults

Acres Ratio to Employment 1:15

Allocated GVL Land

GVL Allocated Land Jobs

App. E-1

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
|COMMUNITY

|Gbanken

[TYPE OF PROJECT

1. Construction of two hand pumps
in dry seaseon

la. Pump (Construction)

lb. Pump (Construction)

2. Material support for construction
lof 4 class room block

IGVL to provide

ja) Three bundles of Zinc

Ib) 40 bags of Cement

Ic) Wrtting Desk 40 pes

I3. Road Reconstruction (10Km Max)
a) Gbanken-Zoloken Big Town
b) 4 Wooden Bridges Construction
(Community to provide logs)

l4. Yellow Machines Training
a) 1 bulldozer Operator
b) 2 Tractor operators

5. Public Laterines (Six Seater)

a) GVL to provide materials

2) Community to provide Labour
IThis will be done dependent on
community willigness to honor their
part of agreement: ie

* Digging of trench

/* Masonry work

* Carpentry work

list Qter
Jan-Mar

GBANKEN SOCIAL BENEFIT IN MOU

and Qter
April-June

[ard Qter [ath Qter |istQter 2ndQter ardQter Athater fist Qter 2ndQter ardQter 4th Qter
uly-Sept||Oct-Dec_Jan-Mar July-Sept Oct-Dec |Jan-Mar_April-JuneJuly-Sept Oct-Dec

en
=
--

App. E-2

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
|COMMUNITY

YLATWEN SOCIAL BENEFIT IN MOU,

| 2015 _ |

st Qter Jandater | |
Jan-Mar [acrit-sune|

3rd Qter [ath ater |istQter 2ndQter 3rdQter 4th Qter
uly-Sept|Oct-Dec_|an-Mar_April-June_July-Sept Oct-Dec

[st Qter 2ndQter srdQter 4th Qter
Jian-Mar_April-JuneJuly-Sept Oct-Dec

|TYPE OF PROJECT

11. Rehabilitation of two hand pumps
land construction of 1 hand pump

la. Pump (Rehab) Tarplatown

lb. Pump (Rehab) Tarplatown

lc. Pump ( Construction)Tarplah

12. Material support for Rehabilitation
‘Taryaken Elementary School.

|GVL to provide

la) Three bundles of Zincand Nails

lb) 40 bags of Cement

ic) Wrtting Desk 40 pcs

id) Community to Provide Labour

3. Road Reconstruction (10Km Max)
a) Yjlatwen-Beloken Road
b) 4 Wooden Bridges Construction
(Community to provide logs)

|4. Yellow Machines Training
a) 1 bulldozer Operator
lb) 2 Tractor operators

IS. Public Laterines (8 Seater)
|4 seats in Native and 4 Mission

la) GVL to provide materials

lb) Community to provide Labour
This will be done dependent on
community willigness to honor their
part of agreement: ie

* Digging of trench

* Masonry work

* Carpentry work

B
3
he
&

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
BELOKEN SOCIAL BENEFIT IN MOU

2014 [os

2nd Qter }3rd Qter |4th Qter |istQter 2ndQter 3rdQter 4th Qter
lApril-JunelJuly-Sept Oct-Dec _[Jan-Mar_April-June_July-Sept Oct-Dec

|COMMUNITY ‘TYPE OF PROJECT Ist Qter 2nd Qter 3rdQter 4th Qter

__ Jan-Mar jan-Mar_April-JuneJuly-Sep
1. Rehabilitation of two hand pumps |
and construction of 1 hand pump
a. Pump (Rehab)
b. Pump (Rehab)

ic, Pump ( Construction)

Beloken

2. Material support for Rehabilitation
lof school building

GVL to provide

a) Three bundles of Zincand Nails

'b) 40 bags of Cement

ic) Wrtting Desk 40 pes

id) Community to Provide Labour

'3. Renovation of town Hall

a) GVL to provide material support
* Cement and Sand

* Wood for Poles

b) Community to provide labour

‘4, Yellow Machines Training
a) 1 bulldozer Operator
b) 2 Tractor operators

5. Public Laterines ( 4Seater)

a) GVL to provide materials

2) Community to provide Labour
‘This will be done dependent on
community willigness to honor their
lpart of agreement: ie

* Digging of trench

* Masonry work

* Carpentry work

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
APPENDIX F

GVL Commitment to Communities and Citizens Regarding Potential Impacts

Land Negotiations and No Resettlement

a.

GVL will not pursue resettlement of the Community people from their villages or towns.
This has always been GVL policy and GVL has never resettled anyone and has not required
anyone to do so.

As a member of the RSPO, and responsible investor in Liberia, GVL follows a strict process
of conducting environmental assessments and intensive social engagement as part of the
process of obtaining land for oil palm development to ensure the community gives its Free
Prior & Informed Consent (FPIC) for any hand over of land for development — this is done
before starting any development in an area. As part of this, Communities and GVL have a
signed MOU from the beginning of engagement (“FPIC engagement Agreement”, signed at
start of mutual engagement).

This FPIC engagement process will be an ongoing process subject to community desire and
willingness to offer additional areas for development

Adhere to all Liberian Laws and Regulations

GVL agrees to adhere to and observe applicable Liberian Laws and regulations.

GVL will adhere to the Environmental Protection and Management Law of Liberia, the New
Forestry Reform Law of 2006 or any other law or regulation of Liberia, regulations of the
Environmental Protection Agency (EPA), Forestry Development Authority and the principles
of the Roundtable on Sustainable Palm Oil (RSPO).

Respect for Community culture and sacred values

a.

GVL has and shall make every effort to identify with community participation and clearly
enclave/ avoid damage to any of the following during the land preparation process, as
specified in our agreed and completed FPIC and participatory mapping processes.

i. Community’s protected areas, including cemeteries, shrines, sacred forests, special
forest collection areas (e.g., for special medicines)

ii. old towns community wishes to preserve

iii. other agreed cultural or economic items that are identified by community as
important to its well being,

GVL and Community acknowledge that given the history of Liberia, and the movement over
the past 30 years of citizens away from community areas, it is possible that some of these
sites may be difficult for community members to identify. The communities commit to
address and resolve any such mistakes internally before discussing with GVL

Compensation for active farms:

a.

Before any agreement to convert active farms to GVL farms, GVL and individual farmers
will carry out field survey and crop count. If there is agreement by farmer and GVL to
convert farm, compensation will be at a rate set by the Ministry of Agriculture or other rates
as may be agreed from time to time If agreed, compensation will be made in open forum with
witnesses and decision is final and binding on both company and farmer.

2014-8-15 Provisional MoU and Social Agreement Gbanken Yiatwen Beloken App. F-1
APPENDIX G
Community Commitment to GVL
Allow GVL safe and undisturbed use of agreed GVL farm areas:
Mutual collaboration to resolve any emerging crises (see more on grievances)

Participate in activities that protect High Conservation Values (HCVs) and High Carbon Stock (HCS)
sites identified and demarcated within its farm areas

Help GVL maintain the quality of the water bodies by not use chemical and explosives for fishing
purposed and disposal of waste & feces within the concession areas.

Collaborate with GVL to stop illicit drugs sale in communities within it GVL concession areas.

Assist protect the investment from thieves, sabotage and any illegal activities and respect the private
property of GVL

Work with GVL to protect wildlife by helping to decide non-approved hunting and then enforce zero
tolerance in the farm areas.

Assist GVL to maintain the zero tolerance on burning in it concession areas.
Assist in sharing factual information about the GVL operations of GVL.
Fully participate in awareness and sensitizing activities about the GVL oil palm project.

Actively engage to monitor & evaluate activities of the GVL oil palm project.

2014-8-15 Provisional MoU and Social Agreement Gbanken Yiatwen Beloken App. G-1
cy

APPENDIX H
Issue and Grievance Resolution Process

GVL and communities agree to implement the Grievances and Complaints Standard Operating
procedure (SOP) shown hereunder. This SOP may be continually improved and amended from time to
time GVL and community agree to resolve issues, concerns, grievances and conflicts resulting from
the GVL operations or activities deriving from community that has negative impact on either.

The parties agreed that reporting of grievance/ complaint by community’s member can be made to
either GVL or community representatives in written or verbally and any party who receives a
complaint or grievance reports it to the GVL Social Sustainability department or to a GVL manager
within two days.

Each report shall be duly recorded by GVL and made available to the reporter as well as to the joint
monitoring team.

After the complaint has been received, field investigation should be carried out by GVL, Community
representatives and the complainant to verify the complaint.

The parties agreed that after the field investigation, a meeting should be called comprising of GVL,
community representative and the aggrieved party to agree on actions to address the complaint and the
complainant should have the right to say “YES” or “NO” to the decision reached.

If the complainant agrees to the decision reached, GVL will within 10 working days after the decision
submit action plan to address the complaint as per the decision reached. The action plan to be
presented by GVL will be used by the joint community representatives, GVL and the complainant
team to monitor progress of the work by GVL.

On the other hand GVL and community representative agreed that, if the complainant disagreed to the
suggested actions to address the complaint by GVL and community representatives, the complainant
will be asked to go to court if he so wish for redress. At this level, GVL and the community
representative will work together as a team to fight the case in court.

2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken App. H-1
APPENDIX I

Statement of Acknowledgment and Acceptance of Land Grant by the Communities to
Golden Veroleum (Liberia) Inc

We, the tribal/local people, chiefs, elders, women, and youths of the communities of Gbanken, Beloken and
Ylatwen, in Wedabo Grandcess Administrative District, Grand Kru County, Republic of Liberia, do hereby
freely, voluntarily, without the use of force or threat, neither by the Government of Liberia, nor GVL, do
hereby consent to, and accept the grant of land made by this community as evidenced by the maps attached to
this Statement for the purpose stated in the Concession Agreement between the Government of Liberia and the
Concessionaire to wit: for the Concessionaire to undertake a large scale commercial grade oil palm plantation
in Liberia, together with the related infrastructure to process and market certain oil palm products, including
biofuel and biodiesel, for the duration of the Concessionaire’s Concession Agreement with the Government of

Liberia or any extension of the same.

That the decision made by us, the tribal/local people, chiefs, elders, women, and youths of the communities of
Wedabo Grandcess Administrative District, Grand Kru County, to consent to, and accept the grant of land to
GVL, is an informed decision based on prior consultations held with GVL and our understanding and
appreciation of the purpose to which the minimum SI l 3 Ss 3 acres of land will be committed and the
ancillary and/or derivative social benefits that are expected to accrue to us, the tribal/local people, chiefs,
elders, women, and youths of the communities of Wedabo Grandcess Administrative District, Grand Kru

County, from the operation of the Concessionaire in the District.

App. I-1
2014-8-15 Provisional MoU and Social Agreement Gbanken Ylatwen Beloken
q

uayojag UaMje|A UaxUEGD JUBWBaJBy |eID0g pUue NOW |BUOISIAId S|-R-PLOZ

sas ziddy] P
sues acres =
swe vou [EE ——
ue weg =
a
vew
‘ensesu03
pur) wed sunny pue ume, amin >)
‘unas [EE uayueRo  UeMsetA ‘URHoFeR Ul iseze3ut ie
100u25 El ‘Auepunog Ayunwweg === ae
ysasog wases peou—— SEER
wa, PIO] sand —
dun pucH Hl yeaa —
Pris Weqocs Ml BLY MUUOD UEHUEGD URMIELA —
jun aujod Gujddais ueyuedo $520 puEiD mo
ussnys Ey Wid Burddors ueyueXD UaXORG ==
Kepuss eauy parndsig ——
oon purr uma, +
pusser

‘gen so
Namor te Wyad "Wayo130
Sen hesssoNo2 AS

uayojeg UEMJe|A U@xUEGD JUsWBEJBy [200g PUB NOW [BUOISIAO/d SL-8-hL.0Z

eddy)

sue soo I
sue S190 [I

‘uno, [I] ue wes eanang pure HUTT AAJUNUIWOD suman |
uesuedo ut as2200u 7,
Azepunog fjununuog ==
peo —
seard
spars —
euy uluOD UexUEGD UBM, —
ured Burddois uexueqo 8889 puri =
weay peindsia——
ume, +
puso

3! Aunt it

~EETAD &

uayojag UaMe|A UaxuegS JUEWEalBy |2I00S PU NOW |BUOISIACId G}-8-yL0Z

AON *S

buoy wwe, ommn:s pun ART AayuNUANO: a
owe 35010 %

‘Asopunog Aqunvoy ==

peoy—

sony —

yea —

‘cory yuo uoyegs vores —

vary pendag—— (
uso, +
uote i?

“EETAD B

uayojeg uaMye|A UaxUegS JuaWaaBy Je!00g PUB MOY [BUOISINOd G}-8-hL0Z

if

f\

¥ APPENDIX J

Documents Included by Reference in This MOU and Made Available and Exchanged

a. GVL Concession Agreement
b. RSPO Principles and Criteria (2013). Note that GVL membership details are:
¢ Membership Number: 1-0102-11-000-00
© Member Since: 29/08/2011
© Membership Type: Ordinary Member
© Category: Oil Palm Growers
c GVL Standard Operating Procedures (SOPs) and support forms for
i FPIC and compensations
ii. Grievances
d. Signed and endorsed maps of Communities areas including already agreed areas for

GVL, confirmed community areas

e. Community Oil Palm program draft proposal, draft and final plans and documents
(Reference full details in APPENDIX D above)

App. J-1

GP

2014-8-15 Provisional MoU and Social Agreement Gbanken Yiatwen Beloken
This Page Intentionally Left Blank
GOLDEN
VV | VEROLEUM
LIBERIA

Working in the Liberian Southeast, we aspire to be among
the best Oil Palm developers in the global industry. We
stand to be measured on our eight key values.
1. Successful investing, meeting the expectations of investors and funders
2. Ending rural poverty and bringing the beginnings of long term prosperity,
education and health to communities where we develop
3. Preserving the natural environment, helping conserve flora, fauna, water
and carbon in Liberia
4. Respecting community self-determination, sovereignty, culture and traditions
of our hosts, through free, prior and informed choice of communities to work with
us and preserving their sacred heritage
5. Developing the skills and careers of our Liberian employees and suppliers,
especially of the people originating from our partner communities
6. Practicing the best methods of legal compliance, regulatory adherence,
procedures and Oil Palm agriculture, founded on highly developed skills,
systems and attitudes
7. Building value added, helping the country of Liberia escape a traditional role
as a supplier of cheap raw materials
8. Continuing improvement and betterment in what we do, with engagement of

credible organizations who share all or same of these objectives, whether

partnering with us, challenging us, or critical of us.

